DETAILED ACTION
This communication is in response to the Arguments and Amendments filed on 01/11/2021. Claims 1-6, 8-10, 12-13, 15-17, 19-24 are pending and have been examined.
All objections/rejections not mentioned in this OA have been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
The Applicant have amended each of the independent claims by incorporating carious dependent claims into the independent claims. By virtue of these amendments, the 35 USC 101, abstract rejections with respect to claims 1-6 and 8-10, and 12-13 have been withdrawn by the Examiner. 
With respect to the 35 USC 101 rejections of claims 15-17 and 19-20. The Applicant presents various arguments with respect to the independent claims. For As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d).”

With respect to the 35 USC 103 rejections of claims 7, the Applicant asserts that Wolny does not teach the limitations as recited in the aforementioned claims. More specifically, the Applicant asserts that Wolny “appears to disclose determining a related query based on predictive model (see [0027], [0036]) and therefore teaches determining related terms for a query not generating via a machine learning models indications of one or more segments of text within samples of text”.  The Examiner respectfully disagrees with these assertions.  The Examiner notes that the cited paragraph [0027] of Wolny was used to show the user is being presented with a sophisticated query derived from [0036], [0038] which is used to provide social media data or mentions as shown in Figure 1 and para [0025]. These mentions are defined to be the social media posts or documents which are retrieved based on the relevance to the query. This query is expanded from the teachings of [0036]. In this case the predictive model is used to derive related terms which has been trained with respect to queries as well as associated topics which are the query results. This is similar to the 2nd limitation of the claims which trains the machine learning model based on plural to predict related segment of text within samples of text. The Examiner is equating the predictive model to be the same as the machine learning model as both are being trained based on plural queries to yield indications of one or more segments of text. This model is then used 
With respect to claims 21-22, new references have been applied to teach these limitations.
Hence, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17, 19, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 15 recites “An a
The limitation of “obtaining…”, “obtaining…”, “determine…”, “generating…”, “normalizing…”, “selecting…” and “providing…” as drafted covers a human organizing of activities. More specifically, a database of information such as a library for which records of sample of text and one or more segments of text are known, obtaining a query for a customer, then determine similarity between the received query and known information based on individual portions of literary works individually and as a whole (by summing the individual values and normalizing) and select a particular literary word based on the segments based on similarity and presentation to the customer.  .

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a devices and memory is noted as a general computer as noted above. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 16, the claim relates to conversion of a target sample of text and particular segment of text into a semantically encoded vector representation from which similarity is determined. This reads on a human being able to map both the query and literary works in a semantic space based on meanings of the words. No additional limitations are present. With respect to claim 17, the claims relates to a specific method of generating the particular semantic similarity values by comparing each individual similarity values and determining number of values which exceed the threshold similarity. This relates to a human comparing each portion of a literary work and its similarity and filtering which work has greater number of similarity. No additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shamos (US 2020/0073890) in view of Xu (US 2004/0181511) in view of Wolny (US 2018/0300407).
As to claims 1, Shamos teaches a system comprising: 
persistent storage (see [0040], where hard drive and server is noted) containing a corpus of textual records (see [0040], indexed documents), wherein each of the textual records includes a sample of text and an indication of one or more segments of text within the sample of text, wherein at least one of the textual records includes an indication of at least two segments of text within the sample of text (see [0028], where indexed document’s multiple words, sentences, paragraphs and sections are obtained); and 
a computing device configured to (see [0026], user to query system for information and see [0041], computer): 
obtain, from a client device, a target sample of text (see [0026], user to query system and see [0028], query); 
determine similarity values between the target sample of text and each of the textual records (see [0028], where query and indexed document are compared by determine a similarity score), wherein determining a particular similarity value between the target sample of text and a particular textual record of the corpus comprises: (i) determining individual semantic similarity values between the target sample of text and each of the segments of text indicated by the particular textual record (see [0028], where separate similarity scores are determined for each section such as paragraph, 
based on the semantic similarity values, select, from the corpus, a textual record with a semantic similarity indicating that the textual record is more similar to the target sample of text than any other of the textual records (see [0029] where the indexed documents are ranked); and 
However, Shamos does not specifically teach a semantic similarity and provide, to the client device, a representation of the textual record.
Xu does teach a semantic similarity (see [0043], and [0035], where similarities using semantic vectors of documents and queries are determined) and provide, to the client device, a representation of the textual record (see [0073], where information is forwarded to initiator).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have substituted the similarity as taught by Shamos with the semantic similarity as taught by Xu in order to yield the predictable result of searching for relevant information (see KSR vs. Teleflex). 
However, Shamos in view of Xu does not specifically teach wherein the computing device is additionally configured to: obtain, from one or more client devices, a plurality of queries, wherein each query comprises a sample of text; train a machine learning model, based on the plurality of queries, to predict related segments of text within samples of text; and apply the machine learning model as trained to the corpus of 
	Wolny does teach wherein the computing device is additionally configured to: obtain, from one or more client devices, a plurality of queries, wherein each query comprises a sample of text (see [0036], historical user interactions of queries are used); train a machine learning model, based on the plurality of queries, to predict related segments of text within samples of text (see [0036], where predictive model is trained using the queries to determine related terms); and generate, via the machine learning model, the indications of one or more segments of text within the samples of text of the corpus of textual records (see [0027], where result of the query is used to determine mentions relevant to user question).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the indication as taught by Shamos in view of Xu with the training as taught by Wolny in order to retrieve relevant documents (see Wolny [0006]).

	As to claim 2, Shamos in view of Xu in view of Wolny teach all of the limitations as in claim 1, above.
	Furthermore, Xu teaches wherein determining an individual semantic similarity value between the target sample of text and a particular segment of text within the particular textual record comprises: 
obtaining a vector representation of the target sample of text, wherein the vector representation of the target sample of text includes at least one of (i) word vectors that 
obtaining a vector representation of the particular segment of text, wherein the vector representation of the particular segment of text includes at least one of (i) word vectors that describe, in the first semantically-encoded vector space, a meaning of respective words of the particular segment of text (see [0023], where semantic vector generated for document and  corresponds to the importance of an abstract concept in the document which provides importance of terms in a document (see [0024])), or (ii) a paragraph vector that describes, in the second semantically- encoded vector space, a meaning of multiple words of the particular segment of text; and 
determining a semantic similarity value between the vector representation of the target sample of text and the vector representation of the particular segment of text (see [0035], where semantic vectors of documents and query used to determine a similarity).

As to claim 6, Shamos in view of Xu in view of Wolny teach all of the limitations as in claim 1 and 8, above.
	Furthermore, Shamos teaches wherein the indications of one or more segments of text within each sample of text indicate segments of text that each represent one or more discrete sentences (see [0028], sentences of the indexed documents noted).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shamos (US 2020/0073890) in view of Xu (US 2004/0181511) in view of Wolny as applied in claim 1, above and further in view of Kawatani (US 2004/0078363).
As to claim 3, Shamos in view of Xu in view of Wolny teach all of the limitations as in claim 1, above.
	However, Shamos in view of Xu in view of Wolny does not specifically teach wherein generating the particular semantic similarity value between the target sample of text and the particular textual record based on the individual semantic similarity values comprises: comparing, to a threshold similarity level, each of the individual semantic similarity values between the target sample of text and each of the segments of text indicated by the particular textual record; and determining a number of the individual semantic similarity values that exceeded the threshold similarity level as the particular semantic similarity value.
	Kawatani does teaches wherein generating the particular semantic similarity value between the target sample of text and the particular textual record based on the individual semantic similarity values comprises: comparing, to a threshold similarity level, each of the individual semantic similarity values between the target sample of text and each of the segments of text indicated by the particular textual record (see [0045], where similarity between vectors between the particular document and query is computed and see [0057], where document index vectors are and vector is used to determine relevance to a query) ; and 

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the similarity as taught by Shamos in view of Xu in view of Wolny with the number of similarity exceeding a threshold as taught by Kawatani in order to determine relevant documents to a query (see Kawatani [0057]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shamos (US 2020/0073890) in view of Xu (US 2004/0181511) in view of Wolny as applied in claim 1, 8, and 15 above and further in view of Adada (US 20190138613).
As to claim 5, Shamos in view of Xu in view of Wolny teach all of the limitations as in claim 1, above.
	However, Shamos in view of Xu in view of Wolny does not specifically teach wherein the indications of one or more segments of text within each sample of text indicate non-overlapping segments of text.
	Adada does teach wherein the indications of one or more segments of text within each sample of text indicate non-overlapping segments of text (see [0030], where document is divided into sections including a portion of a document such as chapters, paragraph, and sentences which are non-overlapping).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the indication as .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shamos (US 2020/0073890) in view of Xu (US 2004/0181511) in view of Wolny (US 2018/0300407) as applied in claim 1,  above and further in view of  Uematsu et al. (US 2010/0257159).
As to claim 21, Shamos in view of Xu in view of Wolny teaches all of the limitations as in claim 1, above.
However, Shamos in view of Xu in view of Wolny does not specifically teach wherein generating the particular semantic similarity value between the target sample of text and the particular textual record based on the individual semantic similarity values comprises: weighting the individual semantic similarity values based on a ranking of the individual semantic similarity values; generating a sum of the weighted individual semantic similarity values between the target sample of text and each of the segments of text indicated by the particular textual record.
Uematsu does teach generating the particular semantic similarity value between the target sample of text and the particular textual record based on the individual semantic similarity values (see Xu, claim 1, mapping, which teaches the semantic similarity value) comprises: weighting the individual semantic similarity values based on a ranking of the individual semantic similarity values (see [0011], where word 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the indication as taught by Shamos in view of Xu in view of Wolny with the weighted sum as taught by Uematsu in order to increase the accuracy in information search (see Uematsu [0020]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shamos (US 2020/0073890) in view of Xu (US 2004/0181511) in view of Wolny (US 2018/0300407) as applied in claim 1,  above and further in view of Bao (US2017/0161357).
As to claim 22, Shamos in view of Xu in view of Wolny teaches all of the limitations as in claim 1, above.
However, Shamos in view of Xu in view of Wolny does not specifically teach wherein each of the textual records includes an indication of a time stamp within a predetermined time threshold.
Bao does teach wherein each of the textual records includes an indication of a time stamp within a predetermined time threshold (see [0045], where content items are presented based on those recently captured within threshold period of time which are based on timestamp associated with content items).
.


Allowable Subject Matter
Claims 8-10 and 12-13 are allowed.
Claim 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17, 19, and 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turnchetto (US 2013/0054574) is cited to disclose claim 24 (see [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/28/2021